Citation Nr: 1446681	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-18 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disorder.

2.  Entitlement to an evaluation in excess of 10 percent for left hip trauma with severe degenerative joint disease and aseptic necrosis of the left hip joint prior to January 20, 2009.

3.  Entitlement to an evaluation in excess of 30 percent for a total left hip replacement on or after March 1, 2010.

4.  Entitlement to a higher initial evaluation in excess of 10 percent for right hip degenerative changes.

5.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected total left hip replacement.

6.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected total left hip replacement.

7.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected total left hip replacement.

8.  Entitlement to service connection for degenerative and enthesopathic changes of the pelvis, to include as secondary to service-connected total left hip replacement.

9. Entitlement to service connection for a kidney condition, including as secondary to the service-connected total left hip replacement.

10.  Entitlement to specially adapted housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to December 1973, from March 1977 to September 1981, and from March 1984 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, and St. Petersburg, Florida, respectively. 

During the pendency of the appeal, the RO issued another rating decision in April 2010 and increased the evaluation for the Veteran's left hip disability from 10 percent to 100 percent from January 20, 2009, and to 30 percent effective from March 1, 2010.  While the Veteran has been granted a rating increase during the pendency of his appeal, the 30 percent evaluation does not represent the highest possible benefit, and therefore, the issue remains in appellate status, as recharacterized above. AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also observes that the RO adjudicated the claim for service connection for a cervical spine disorder on a de novo basis.  However, the Board notes that the claim was previously denied in a final January 2004 rating decision.  Therefore, the issue has been rechararcterized as whether new and material evidence has been submitted to reopen that claim.

The Virtual VA paperless claims processing system contains a written brief presentation, as well as VA medical records considered by the RO's in an April 2013 Supplemental Statement of the Case (SSOC).  The remainder of the documents in that file are either irrelevant to the issues on appeal or duplicative of the evidence already contained in the paper claims file.  The Veterans Benefits Management System (VBMS) contains copies of translated private medical records and statements from the Veteran and others, corresponding to documentation already in the claims file and also considered in the April 2013 SSOC.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As previously noted, the RO previously considered and denied a claim for service connection for a cervical spine disorder in a July 2004 rating decision.  Therefore, the Veteran should be provided proper notice advising him of the evidence necessary to reopen the claim.  A SSOC should also set forth the pertinent regulatory provisions.  

The Board also notes that the Veteran was afforded a VA examination in January 2010 in connection with his claim for service connection for a kidney disorder.  Although the examiner addressed whether the Veteran's current disorder may be caused by the medications used to treat his service-connected left hip disability, he did not discuss whether the medications may have aggravated the kidney stones.  There was also no discussion of the Veteran's reported medical history of kidney stones or blood in the urine during service in June 1981.  Indeed, the examiner indicated that the claims file had not been reviewed.  Therefore, the Board finds that an additional medical opinion is needed.

Similarly, the Veteran was provided a VA examination in January 2010 in connection with his claim for service connection for a low back disorder.  The examiner's opinion was speculative in part, and he did not address whether the Veteran's service-connected left hip disability may have aggravated his low back disorder.  There was also little rationale provided.  Therefore, the Board finds that an additional medical opinion is needed.  

Likewise, a January 2010 VA examiner opined that the Veteran's current right and left knee disorders were not related to his service-connected left hip disability.  However, he did not address whether the knee disorders could have been aggravated by the service-connected left hip disability.  Thus, another medical opinion is necessary.  

The Board also notes that there is no medical opinion addressing whether the Veteran has degenerative and enthesopathic changes of the pelvis that may be related to his military service or to his service-connected left hip disability.  Therefore, a VA examination and medical opinion are needed.  

Moreover, the Veteran was afforded VA examinations in April 2011 in connection with his claim for an increased evaluation for his hip disabilities.  However, the examiner did not review the claims file, and the Veteran's representative has asserted that the examiner did not consider the Veteran's subjective complaints.  As such, the Board finds that the Veteran should be afforded another examination. 

The Board further notes that the Veteran appears to be in receipt of disability benefits from the Social Security Administration (SSA).  The claims file does not contain a copy of a decision to grant benefits or the records upon which such a decision was based.  Therefore, the AOJ should attempt to obtain such records. 

Finally, the claim for specially adapted housing or a special home adaptation grant is inextricably intertwined with the other claims being remanded. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). See also Parker v. Brown, 7 Vet. App. 116 (1994).


Accordingly, these claims are REMANDED for the following action:

1.   The AOJ should send the Veteran a notice letter in connection with all of his claims.  The letter should inform him of the evidence necessary to substantiate a claim for service connection on both a direct and secondary basis, a claim for an increased evaluation, and a petition to reopen a previously denied claim for service connection.  The letter should also inform him of the division of responsibilities in obtaining evidence and explain how disability ratings are determined.

The letter should specifically address the new and material evidence requirement for the claim for service connection for a cervical spine disorder and should advise the Veteran of the reason for the previous denial.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which such a decision was based and associate them with the claims file.   If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records. 

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not the Veteran has a current low back disorder that is related to his military service.  He or she should also opine as to whether it is at least as likely as not the Veteran has a current low back disorder that is either caused by or aggravated by his service-connected hip disabilities, to include an altered gait.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right and left knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not the Veteran has a current right knee and left knee disorder that are related to his military service.  He or she should also opine as to whether it is at least as likely as not the Veteran has a right or left knee disorder that is either caused by or aggravated by his service-connected hip disabilities, to include an altered gait.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

6.  The Veteran should be afforded a VA examination to determine the nature and etiology of any kidney disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not the Veteran has a kidney disorder that is related to his military service, to include his reported medical history of kidney stones or blood in his urine in June 1981.  

The examiner should also opine as to whether it is at least as likely as not the Veteran has a kidney disorder that is either caused by or aggravated by his service-connected left hip disability, to include the medication used to treat the disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

7.  The Veteran should be afforded a VA examination to determine the nature and etiology of any degenerative and enthesopathic changes of the pelvis that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not the Veteran has degenerative and enthesopathic changes of the pelvis that are related to his military service.  He or should also opine as to whether it is at least as likely as not the Veteran has degenerative and enthesopathic changes of the pelvis that are caused by or aggravated by his service-connected hip disabilities, to include an altered gait.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

8.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right and left hip disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the disabilities, including the range of motion in degrees.  He or she also should state whether there is any form of ankylosis, flail joint, or impairment of the femur.  

With regard to the left hip, the examiner should state whether is moderately severe residuals of weakness, pain, or limitation of motion; markedly severe residual weakness, pain, or limitation of motion; or painful motion or weakness requiring the use of crutches.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted for each disorder, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner should address whether there is any additional functional impairment during flare-ups.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

9.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

10.  When the development requested has been completed, the case should be reviewed on the basis of all additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provision of 38 C.F.R. § 3.156.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.              §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals





